Citation Nr: 1805209	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to February 1, 2009, for payment of additional compensation benefits for a dependent spouse.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1999 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the Chicago, Illinois RO.  

In September 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that the full development ordered by the Board's May 2011 remand has not been completed, and the case must be remanded to ensure compliance.  

In the May 2011 remand, the Board directed the AOJ to readjudicate the issue noted on the title page of this decision in consideration of all evidence of record and, if any benefit sought remained denied, to issue a Supplemental Statement of the Case (SSOC). This was not accomplished.  That is, the record is devoid of a readjudication action and SSOC following the Board's May 2011 remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  See also 38 C.F.R. § 19.38.  Therefore, the matter must be readjudicated and a SSOC issued, if in order, as required by VA regulation and by the May 2011 Board remand.  Id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an effective date prior to February 1, 2009, for payment of additional compensation benefits for a dependent spouse, considering all evidence added to the record since the May 2011 Board remand.  If any benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case (SSOC), and allow a reasonable opportunity to respond before returning the matters to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




